DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a Final Office action in response to applicant's amendment and response received 01/05/2021, responding to the 10/30/2020 non-final/final office action provided in rejection of claims 1-5, 8-13 and 16-20.

3.	Claims 1, 2, 5, 9, 13 and 17 have been amended. Claims 1-5, 8-13 and 16-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
 
Examiner notes
4.	(A). Examiner interpreted “entry points/interest point” are statement/variable/fields containing of pointer variable per paragraph 0021 which have been cited in claims 1, 8, 9 and 17. Examiner further notes the first, second, third entry points/interest point are use of ordinal numbers are not to imply or create any particular ordering of the elements nor to limit any element to being only a single element unless expressly disclosed, such as by the use of the terms "before", "after", "single", and other such terminology. Rather, the use of ordinal numbers is to distinguish between the elements per paragraph 0015 which have cited in claims 1, 3,4, 6 and 8-17. 

(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
5. 	Applicant's arguments filed 01/05/2021, in particular, pages 11-14, have been fully considered but are not persuasive for the following reasons.

Applicant argues that “Obviousness [under 35 U.S.C. § 103] is a question of law based on underlying factual inquiries." MPEP @ 2141. Specific factual inquiries for determining obviousness were laid out in Graham v. John Deere Co. (Graham), 383 U.S. 1, 148 USPQ 459 (1966), and reiterated by the Supreme Court in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395- 97 (2007). "The question of obviousness must be resolved on the basis of these factual determinations. While each case is different and must be decided on its own facts, the Graham factors, including secondary considerations when present, are the controlling inquiries in any obviousness analysis." (Remarks, page 12)
In response to applicant’s argument that Obviousness [under 35 U.S.C. § 103] is a question of law based on underlying factual inquiries, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner cited in this final office action the relevant teachings of the Aaraj et al (US 2011/0258610 A1) in view of newly cited prior art Brutschy et al. (US 2016/0246992 A1). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See, MPEP 2123. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). See, MPEP 2143.01(I).

In response to applicant’s argument on page 12, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of unobviousness.  In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).

With respect to the rejection of claims under 35 USC 103(a), Applicant argues that the Examiner admits that Aaraj does not teach "wherein both the first interest point and the second entry point are an exact same statement in the software program," as 
Applicant argument have been considered but moot in view of new ground rejections. The intersection of backward and forward program slice is well-known concept teaching of Brutschy therefore apply intersection in backward slicing would go from to the arbiter entry point and performing forward program slicing to furthest interest point. The overlapping area is the exact same statement in the software program where the first independent program slice and the first dependent program slice overlap. (See, par. 0074 of Brutschy)

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that Boshernitsan does not cure what Aaraj lacks. The Examiner incorrectly contends that in FIG. 10A of Boshernitsan "first dependent program slice is Bar1 to fool and second program slice is Blal to Barl and thus Barl is the same instruction both in segment that spans Blal to Barl and segment that spans Bar1 to Fool." Examiner Note at Action page 11. However, Boshernitsan clearly teaches that Foo, Bar, and Bla are components (i.e., code components). For example, Boshernitsan at Table E in paragraph [0099] clearly teaches that Foo, Bar, and Bla are classes, where class Bar depends on class Bla (because class Bar has a method that instantiates an object of class Bla), and where class Foo depends on class Bar (because class Foo has a 
Applicant argument have been considered but moot in view of new ground rejections. The intersection of backward and forward program slice is well-known concept teaching of Brutschy therefore apply intersection in backward program slicing would go from to an arbitrary entry point and performing forward  f program slicing to furthest interest point. (See, par. 0074 of Brutschy)

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that the boxes in FIG. 8 of Boshernitsan are code components, and the arrows connecting the boxes indicate dependency relationships among the code components Foo, Bar, and Bla. Thus, the arrows connecting the boxes in Boshernitsan are not equivalent to program slices, and the Examiner has incorrectly mapped dependency relationships among code components to the claimed program slices in the Examiner Note at Action page 11. (Remarks, page 14)
Applicant argument have been considered but moot in view of new ground rejections. Newly cited prior art Brutschy discloses the intersection between the forward slice from a and the backward slice from 1 wherein dependency (i.e. intersection) 

With respect to the rejection of claims under 35 USC 103(a), Applicant further argues that the Examiner further incorrectly asserts that "Thus bar is interest point and entry point in multiple segments. See, Fig. 10 A." Action at page 11. Although as explained above, Boshernitsan teaches that there may be dependency relationships among code components, Boshernitsan is entirely silent regarding an overlap between code segments, let alone an overlap between code segments at an exact same statement. Nor does Boshernitsan teach or suggest that any statement in Bar is shared with another code component. For example, Boshernitsan teaches that one example of a dependency relationship is a caller/callee relationship and another example of a dependency relationship is a superclass/subclass relationship. Boshernitsan at paragraphs [0047]-[0048]. However, neither a caller/callee relationship nor a superclass/subclass relationship requires an overlap between code segments, let alone an overlap between code segments at an exact same statement. (Remarks, page 14)
Applicant argument have been considered but moot in view of new ground rejections. Newly cited prior art Brutschy discloses well-known concept of intersection of2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP Reply to Office Action of October 30, 2020backward and forward program slice therefore apply intersection (i.e. overlap between code segment) in backward slicing would go from to the arbiter entry point and performing forward program slicing to furthest interest point.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Aaraj et al (US 2011/0258610 A1) in view of Brutschy et al. (US 2016/0246992 A1).
As to claim 1, Aaraj discloses a method for analyzing software with pointer analysis, comprising: 
obtaining a software program (Aaraj Fig. 1, par. 0030, the method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces for these agents are collected [i.e. obtained] and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point); 
determining a first independent program slice of the software program, wherein the first independent program slice is a first code segment of the software program, the first code segment comprising a first interest point and a first entry point, wherein the first interest point accesses a security sensitive resource of a computer system (Aaraj par. 0045, FIGS. 2A and 2B, there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point]. For example, in the case of the Linux kernel, there is considered the system call handlers, the interrupt handlers, and the driver-support functions as entry points. Note: The core component starts first when the program is started and loads the extensions/plug-ins requested by the user. A key characteristic of extensible programs is that the core component and the extensions/plugins are created by different parties, so they have different trust or security guarantees, see par. 0043), and wherein the first interest point and the first entry point are statements of the first independent program slice of the software program (Aaraj par. 0046, FIGS. 2A, 2B illustrate the respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. As known, an invariant is a property over several variables that must hold true at a certain point in the program. In one implementation, invariants are computed over the variables using statements enclosed at each node of the CFG); 
performing a first pointer analysis on the first independent program slice to obtain a first result comprising a first path that represents a calling sequence from the first entry point to the first interest point, wherein the first pointer analysis corresponds to an analysis of a security risk associated with data provided at the first entry point (pars. 0058-0064, semantic information from the data of the running software is used to explore informed tradeoffs between acceptable performance penalties and changes in security guarantees. The semantic information includes entry points into the software's data space and dependencies between data elements that are backwards/forwards reachable from identified entry points. In one embodiment, an algorithm for deriving semantic information from the data proceeds as follows: 1. For each data element (e.g., program variable), determining the performance penalty incurred by monitoring this data element. … 2. For each data element, determining (using the program SDG, for example) the other data element that can depend on it. … 3. Characterizing the tradeoff between performance penalty and security guarantee based on whether each data element is selected for monitoring or not. If a data element is not selected for monitoring, security is decreased because an attack could succeed by undetectably modifying this data element and any elements that depend on it. If a data element is selected for monitoring, a performance penalty is incurred);
performing a second pointer analysis on the first dependent program slice to obtain a second result comprising a second path that represents a calling sequence from the second entry point to the second interest point (Aaraj Fig. 2A, 2B, pars. 0035 and 0046, the SDG 100 is a collection of dependence graphs 150 derived over each procedure in the application. Edges in the SDG represent both data flow between the graph nodes as well as control conditions, on which execution depends. An example SDG 100' is given in FIG. 2A … identifying data dependencies within derived slices. This is accomplished, for instance, by traversing all SDG edges incident onto the entry point(s) in the opposite direction to the direction of the edge and collecting the program variables that are related to the entry point(s). … FIGS. 2A, 2B illustrate the respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. … It is noted that often multiple invariants are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships (e.g., equal to constant, non-equal), to binary relationships; see also pars. 0058-0064);  2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP
generating a report, using the first result and the second result, indicating whether the software program satisfies a predetermined criterion (Aaraj par. 0030, FIG. 1 depicts an overview of a system and method for monitoring software application integrity according to one embodiment of the present invention. The method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces [i.e. report] for these agents are collected and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20 [i.e. second result], there is built a system dependence graph (SDG) of the considered application based on a predetermined entry point. Then, the system computes interprocedural and intraprocedural data dependencies by performing path-sensitive backwards slicing on the SDG. Then, in a further implementation of second phase 20, an invariant detector is implemented for reporting properties satisfied by a group of data elements, computed as part of the data dependence graph); and 
assessing the security risk using the report (Aaraj par. 0030, behavior traces [i.e. report] for these agents are collected [i.e. accessed] and analyzed to detect the agents' entry points in the software's application space. Then, in a second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Then, the system computes interprocedural and intraprocedural data dependencies by performing path-sensitive backwards slicing on the SDG. Then, in a further implementation of second phase 20, an invariant detector is implemented for reporting properties satisfied by a group of data elements, computed as part of the data dependence graph; and, in a further step of second phase 20, data elements computed as part of the data dependency graph are mapped into the memory space of the host where the software to verify is running. Then, in a third phase 30, FIG. 1, run-time monitoring is performed to detect a violation and responding, by the security agent, with appropriate measures).
Aaraj does not discloses  determining, using the first interest point of the first path, a first dependent program slice of the software program overlapping the first independent program slice at an exact same statement in the software program, wherein the first dependent program slice is a second code segment of the software program comprising a second entry point and a second interest point, and wherein both 

However, Brutschy discloses determining, using the first interest point of the first path, a first dependent program slice of the software program overlapping the first independent program slice at an exact same statement in the software program, wherein the first dependent program slice is a second code segment of the software program comprising a second entry point and a second interest point, and wherein both the first interest point and the second entry point are the exact same statement in the software program where the first independent program slice and the first dependent program slice overlap (Brutschy at par. 0074, “Lemma 2. Given program p, input access statement a and good location 1, assume that the chop of a and 1 (i.e., the intersection between the forward slice from a and the backward slice from 1) is loop and recursion free. Then if the techniques herein are able to generate a mock value, that value is guaranteed to drive execution through 1 on every run that visits a.” Examiner Note:2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP  Examiner Note: the intersection of2Application No. 14/757,684Docket No.: 33227/956001; ORA160111-US-NP Reply to Office Action of October 30, 2020backward and forward program slice is well-known concept taught by Brutschy therefore based on a determined intersection point, applying backward slicing would go backwards from an arbitrary intersection point to a determined entry point and performing forward program slicing to would go forwards from an arbitrary intersection point to a further interest point).   



As to claim 2, Aaraj discloses the method further comprising:
obtaining a plurality of pointer analysis objectives for the software program, wherein the plurality of pointer analysis objectives comprises the first pointer analysis objective and the second pointer analysis objective (Aaraj at Fig. 1, par. 0030, a system and method for monitoring software application integrity according to one embodiment of the present invention. The method 10 is operable as a series of phases: including a first phase 11, where, in one embodiment, existing malicious agents are run in a sandboxing system, or like equivalent, and behavior traces for these agents are collected [i.e. obtained] and analyzed to detect the agents' entry points in the software's application space … second phase 20, data elements computed as part of the data dependency graph are mapped into the memory space of the host where the software to verify is running); 
determining, in an iterative manner and using the plurality of pointer analysis objectives, a respective program slice for a respective pointer analysis objective from the plurality of pointer analysis objectives, wherein the respective program slice comprises a respective code segment of the software program (Aaraj at pars. 003-0032, the method collects behavior traces for these agents. The collected behavior traces for these agents are then analyzed to detect the agents' entry points in the application space. … based on the description of the application and the APIs (application programming interfaces) defined by the application. For example, in the case of an operating system kernel, the application space entry points are the system calls defined by the kernel. These entry points may be determined using automated tools); and 
determining, using the respective program slice and the respective pointer analysis objective, a respective result from performing a respective pointer analysis on the software program (Aaraj at par. 0035, the SDG 100 is a collection of dependence graphs 150 derived over each procedure in the application. Edges in the SDG represent both data flow between the graph nodes as well as control conditions, on which execution depends. … starting from the entry point(s) defined in Phase I, along all likely execution paths in the SDG, and identifying data dependencies within derived slices … FIG. 2B shows the result data dependency graph 200 of computing dependencies between data elements reachable, through backwards slicing, e.g., from an example entry point "link->pid" 120 defined in SDG 100' of FIG. 2A. A result of the backwards slicing over the SDG is the identification of a complete set of program variables that are to be monitored during Phase III). 
As to claim 3, Aaraj discloses the method wherein the second result comprises a third path from the second interest point to the second entry point (par. 0045, generating data flow information from each statement involved in the CFG. Data flow information captures the set of program variables at each node of the CFG. This data flow information is then used to extract a program slice. At each CFG node, the slice consists of those variables that affect, directly or indirectly, the value of target variable "x." In one implementation, loops may be ignored without a loss of imprecision due to this approximation. Most extensible software does not have a unique entry point, as it is usually designed as a reactive system, receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths [i.e. third path] from any entry point to any update of interest. For example, in the case of the Linux kernel, there is considered the system call handlers, the interrupt handlers, and the driver-support functions as entry points.).
As to claim 4, Aaraj discloses the method further comprising: determining an elevation instruction within the first independent slice, wherein the elevation instruction elevates a security privilege within the software program (par. 0040, the run-time monitoring agent component to monitor memory system 80 in real-time as the application executes. In this phase, a run-time monitoring agent 33 is run to detect when a write event [i.e. predetermined] reaches an entry point prior determined … Monitoring agent 33 subsequently requests the values of the data elements, on which memory hooks 85 have been placed. If the invariants (computed in second Phase 20) do not hold true under the set of retrieved data values, a violation is detected and the security agent 33 responds with appropriate measures, e.g., raising an alert signal); and
determining, using the first result, a second dependent program slice of the software program, wherein the second dependent program slice is a third code segment of the software program, wherein the third code segment comprises a third entry point and a third interest point, wherein determining the first path comprises: determining a first plurality of instructions between the third interest point and the elevation instruction (pars. 0058-0064, semantic information from the data of the running software is used to explore informed tradeoffs between acceptable performance penalties and changes in security guarantees. The semantic information includes entry points into the software's data space and dependencies between data elements that are backwards/forwards reachable from identified entry points. In one embodiment, an algorithm for deriving semantic information from the data proceeds as follows: 1. For each data element (e.g., program variable), determining the performance penalty incurred by monitoring this data element. … 2. For each data element, determining (using the program SDG, for example) the other data element that can depend on it. … 3. Characterizing the tradeoff between performance penalty and security guarantee based on whether each data element is selected for monitoring or not. If a data element is not selected for monitoring, security is decreased because an attack could succeed by undetectably modifying this data element and any elements that depend on it. If a data element is selected for monitoring, a performance penalty is incurred. Note: multiple invariants (along various program paths [i.e. plurality of instructions]) are associated with a data structure update, all are [i.e. entry point and interest point] evaluated and at least one must be satisfied); and 
determining a second plurality of instructions between the elevation instruction and the first entry point (Aaraj at Figs. 2A, 2B, par. 0044, a pointer analysis may be further integrated into the algorithm. For program paths reaching an identified code location. Slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest. A second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Note: function call and multiple invariants [i.e. plurality instructions] are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships to relationships involving more than two variables).  

As to claim 5, Aaraj discloses the method wherein the first pointer analysis comprises a location of the first interest point in the software program and a location of the first entry point in the software program, wherein determining the first independent program slice comprises determining, for the first code segment, a plurality of instructions within the software program near the locations of the first interest point and the first entry point, and wherein the plurality of instructions is reachable via the calling sequence from the first entry point to the first interest point (Aaraj at Figs. 2A, 2B, pars. 0045-0046: there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point. … respective steps involved in calculating the slice of program P, with respect to some entry point E and a given data structure. Once program slicing, as described herein, is completed, state invariants over the variable set of interest are derived. As known, an invariant is a property over several variables that must hold true at a certain point in the program. In one implementation, invariants are computed over the variables using statements enclosed at each node of the CFG. Note: deriving state invariants includes, for each data structure of interest, the generating of invariants that have to hold when the data structure is modified. A pointer analysis may be further integrated into the algorithm. For program paths reaching an identified code location. Slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest. A second phase 20, there is built a system dependence graph (SDG) of the considered application based on a pre-determined entry point. Note: function call and multiple invariants [i.e. plurality instructions] are derived for a single update location of a data structure of interest. The invariants derived may range from unary relationships to relationships involving more than two variables).  

As to claim 8, Aaraj discloses wherein the data is provided to a pointer variable at the first entry point (par. 0045, FIGS. 2A and 2B, there is performed a static analysis of the program source code to compute a control flow graph (CFG) of the program paths that reach data-structure updates. This CFG, is inter-procedural for handling programs of arbitrary complexity, and is an intermediate representation of the program slicing procedure … receiving various requests from plug-ins and returning responses. One slicing algorithm implemented accounts for this by considering all paths from any entry point to any update of interest [i.e. first interest point]), wherein the pointer variable comprises a value that references a memory location (par. 0038, the runtime monitor has to be able to find these variables in the memory of the running program, in order to read their values. Mapping a program variable into memory includes finding the memory address where the program stores this particular variable. This memory address for a variable can vary from execution to execution, based on a variety of factors: There are multiple possible ways to find this memory address: the use of debugging information, the use of memory maps, or the use of memory introspection. Other pre-existing mechanisms may be employed for mapping variables in memory), wherein the first interest point is a security sensitive method with an elevated privilege, wherein the elevated privilege permits access to the security sensitive resource, and wherein the predetermined criterion assesses the security risk (par. 0040, the run-time monitoring agent component to monitor memory system 80 in real-time as the application executes. In this phase, a run-time monitoring agent 33 is run to detect when a write event [i.e. predetermined] reaches an entry point prior determined … Monitoring agent 33 subsequently requests the values of the data elements, on which memory hooks 85 have been placed. If the invariants (computed in second Phase 20) do not hold true under the set of retrieved data values, a violation is detected and the security agent 33 responds with appropriate measures, e.g., raising an alert signal).

As to claim 9, Aaraj-Business teaches a system for analyzing a software program with pointer analysis, comprising: a processor (Aaraj at par. 0072), a repository, configured to store at least the software program (Aaraj at par. 0068), and a memory comprising instructions that, when executed by the processor, cause the processor to (Aaraj at par. 0071):
For remaining limitations, see remarks regarding claim 1.

As to claim 10, it is the system claim, having similar limitations of claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 11, it is the system claim, having similar limitations of claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 12, it is the system claim, having similar limitations of claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4.

As to claim 13, it is the system claim, having similar limitations of claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 16, it is the system claim, having similar limitations of claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8.

As to claim 17, it is a non-transitory computer readable medium claim, having similar limitations of claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 18, it is a non-transitory computer readable medium claim, having similar limitations of claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 19, it is the non-transitory computer readable medium claim, having similar limitations of claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 20, it is the non-transitory computer readable medium claim, having similar limitations of claim 8. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199